Citation Nr: 0838515	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left knee 
condition.

2. Entitlement to service connection for a right knee 
condition.

3. Entitlement to service connection for a bilateral foot 
condition.

4. Entitlement to service connection for residuals of a 
forehead injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from June 1982 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Roanoke, Virginia, Regional Office of the Department of 
Veterans Affairs, which denied service connection for a 
bilateral knee condition, a bilateral foot condition, and a 
forehead injury.  After obtaining the veteran's Service 
Medical Records, a Supplemental Statement of the Case was 
issued in June 2007 again denying her claims, and separating 
the bilateral knee claim into separate issues involving the 
right and left knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2008 Informal Hearing Presentation, the 
veteran (through her representative) asserted that she has 
long received private medical treatment for severe bone spurs 
in both feet, severe arthritis in both knees, and persistent 
severe headaches.  Records of private medical treatment are 
not on file.  The veteran also contends that there may be 
additional service medical records showing treatment for 
problems that relate to her current disabilities, 
particularly records of treatment received in Korea after a 
knee injury.  The veteran has requested a remand in order for 
VA to assist her in collecting military medical records and 
records from private providers.  She believes that the 
medical records from her private medical providers will 
support her claims for service connection.  
   
The veteran also requests a medical examination of her knees, 
feet, and head, that takes into account a full review of 
prior medical evaluations and treatment.  

The Board notes that under the law, an examination or opinion 
is necessary to make a decision on the claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  

In connection with the current appeal, VA has of record 
service medical records and statements from the veteran.  
Lacking are records of post-service treatment for current 
disabilities, which, as stated above, are reported to exist.  
Additionally, VA did not provide the veteran with an 
examination in connection with her claims for service 
connection.  

The RO should obtain, or assist the veteran in obtaining, all 
relevant medical records.  After obtaining these records, if 
necessary, the veteran should be scheduled for a medical 
examination at a VA facility to determine the likelihood that 
any current knee, foot, or head disabilities are related to 
service.  The Board finds that an examination may very well 
be necessary to make a decision on the claims.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and decisions 
by the United States Court of Appeals for 
Veterans Claims (Court) (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) regarding VA policies and 
procedures with regard to assignment of 
effective dates and evaluations) as to her 
knee, foot and head claims.

2.  The RO should request that the veteran 
provide specific information concerning 
treatment for the injury to her right knee 
that she alleges occurred while she was 
stationed in Korea.  The veteran should 
provide all dates and locations of 
treatment she received for her right knee.  
If sufficient information is received, VA 
should request the relevant hospital 
records.

3.  The veteran should be asked to 
specifically identify all private medical 
providers and provide a separate completed 
VA Form 21-4142, Authorization and Consent 
to Release Information to the VA for each 
of these providers, to assist in obtaining 
any outstanding records of pertinent 
medical treatment for problems involving 
her knees, feet, and head.  If completed 
forms are received, the RO should take 
appropriate steps to obtain all identified 
private treatment records available.  If 
identified records prove unobtainable by 
VA, documentation to that effect should be 
added to the record.  The veteran should 
be informed of the reasons why identified 
records could not be obtained and afforded 
the opportunity to obtain them herself.  

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated, to 
include an examination if necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

5.  Thereafter, the RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and her representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of her 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim 
is both critical and appreciated. 
 
 
	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

